UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4468


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES ERIC FREEMAN, a/k/a Doolittle,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Martin K. Reidinger, District Judge. (1:16-cr-00064-MR-DLH-4)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel B. McIntyre, III, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Eric Freeman appeals the 46-month sentence imposed following his guilty

plea to possession with intent to distribute cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C) (2012). On appeal, counsel for Freeman has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal, but questioning whether the district court properly determined

Freeman’s Sentencing Guidelines range and sentence, whether plea counsel rendered

ineffective assistance, and whether the Government’s actions before the district court

constituted prosecutorial misconduct. Although notified of his right to do so, Freeman

has not filed a pro se supplemental brief. Finding no reversible error, we affirm.

       We review a sentence for reasonableness, applying a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 51-52 (2007). We “must first

ensure that the district court committed no significant procedural error,” such as

improperly calculating the Sentencing Guidelines range, failing to consider the 18 U.S.C.

§ 3553(a) (2012) sentencing factors, or inadequately explaining the sentence imposed.

Id. at 51. Here, the district court correctly calculated the Guidelines range, considered the

§ 3553(a) factors, and amply explained its decision to impose a sentence at the low end of

the Guidelines range. We therefore conclude that Freeman’s sentence is procedurally

reasonable.

       Having found no procedural error, we examine the substantive reasonableness of

Freeman’s sentence under “the totality of the circumstances.” Gall, 552 U.S. at 51. The

sentence imposed must be “sufficient, but not greater than necessary,” to satisfy the goals

                                             2
of sentencing. 18 U.S.C. § 3553(a). We presume on appeal that a within-Guidelines

sentence is substantively reasonable. United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014). Here, by not showing that his within-Guidelines sentence “is unreasonable

when measured against the . . . § 3553(a) factors,” Freeman has failed to rebut this

presumption. Id.

       Next, because the record does not conclusively establish ineffective assistance of

counsel, we conclude that this claim should be raised, if at all, in a 28 U.S.C. § 2255

(2012) motion. United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Finally,

our review of the record reveals no evidence of prosecutorial misconduct.

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for appeal. We therefore affirm the district court’s

judgment. This court requires that counsel inform Freeman, in writing, of the right to

petition the Supreme Court of the United States for further review. If Freeman requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Freeman.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             3